                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     ANNA REAM,
9
                   Plaintiff,
10                                                     Case No. 2:17-cv-01141-RAJ
            v.
11                                                     ORDER ON THE PARTIES’
     UNITED STATES OF AMERICA,                         MOTIONS FOR SUMMARY
12                                                     JUDGMENT
                   Defendant.
13
14                                    I.   INTRODUCTION
15          This matter is before the Court on the parties’ motions for summary judgment. Dkt.
16   ## 17, 20. For the reasons below, the Court GRANTS Plaintiff’s motion and DENIES
17   Defendant’s motion.
18                                    II. BACKGROUND
19          On August 10, 2013, at approximately 8:45 am, a three-vehicle military convoy
20   traveled on State Route 18 (SR 18) toward the Yakima Training Center. Dkt. # 19, ¶ 3.
21   The section of SR 18 relevant to this dispute consists of two lanes in each direction,
22   separated by a median. Dkt. # 18-4 at 6. The convey traveled in the right lane at
23   approximately 55 miles per hour. Dkt. # 19, ¶ 6. A semi-tractor trailer driven by Plaintiff
24   on SR 18 changed lanes and split the lead military vehicle from the two trailing vehicles.
25   Id. As traffic crested a rise near the SE 231st Street exit, the truck commander in the lead
26   military vehicle, Sergeant (Sgt.) Charles Rolando, noticed a pickup truck towing a horse
27   trailer stopped in the right lane. Id., ¶7. A woman stood in the roadway near the pickup
28   ORDER – 1
1    truck, waving her arms at the oncoming vehicles. Id.
2           Sgt. Rolando instructed Private Second Class (PV2) Licoray Randolph, who was
3    driving the lead vehicle, to stop immediately. Id., ¶ 9. Randolph applied the brakes and
4    brought the lead vehicle to a sudden stop approximately ten feet from the woman and the
5    trailer. Id., ¶ 10. Plaintiff also saw the pickup truck and was able to come to an abrupt
6    stop roughly one and a half car lengths behind the lead military vehicle. Dkt. # 21-1 at 4.
7    The second vehicle in the convoy, which was directly behind Plaintiff, was driven by
8    Specialist Sean Reeves. Dkt. # 19, ¶ 5. Traveling roughly 50 yards behind Plaintiff, Reeves
9    noticed the brake lights come on Plaintiff’s truck, but did not realize immediately how
10   quickly she was decelerating. Dkt. # 21-3 at 7. Once he did, Reeves determined that he
11   would be unable to stop his vehicle in time to avoid a collision. Id.; Dkt. # 18-4 at 7. He
12   looked to his left mirror and attempted to change lanes, but could not do so because of the
13   speed of traffic. Id. at 7-8. He then looked to his right, in order to pull onto the shoulder,
14   but realized there was not enough room because of a guardrail. Id. Before he could fully
15   stop, Reeves hit the back of Plaintiff’s semi-tractor trailer. Dkt. # 21-3 at 7-8.
16          On July 28, 2017, Plaintiff filed this action against the United States (“the
17   government”) for damages relating to the accident under the Federal Tort Claims Act
18   (FTCA). Dkt. # 1. In April 2018, the parties filed cross-motions for summary judgment,
19   which are now before the Court. 1 Dkt. ## 17, 20.
20   //
21
22   1
        The government asks the Court the strike Plaintiff’s motion as untimely and not in
23   accordance with the local rules. See Dkt. # 22 at 11. The Court finds, however, that
     resolving the instant motion is the appropriate course of action. Resolution on the merits,
24   including consideration of the untimely motion, is more likely to “secure the just, speedy,
25   and inexpensive determination” of this case and therefore advance the goals of the Federal
     Rules of Civil Procedure. See Fed. R. Civ. P. 1; see also Lopez v. Smith, 203 F.3d 1122,
26   1127 (9th Cir. 2000) (en banc) (holding that the purpose of pleading rulings is “to facilitate
     decision on the merits, rather than on the pleadings or technicalities”). Plaintiff should not
27
     construe this ruling as a future invitation to violate court rules.
28   ORDER – 2
1                                   III. LEGAL STANDARD
2           Summary judgment is appropriate if there is no genuine dispute as to any material
3    fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
4    The moving party bears the initial burden of demonstrating the absence of a genuine issue
5    of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving
6    party will have the burden of proof at trial, it must affirmatively demonstrate that no
7    reasonable trier of fact could find other than for the moving party. Soremekun v. Thrifty
8    Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where the nonmoving party
9    will bear the burden of proof at trial, the moving party can prevail merely by pointing out
10   to the district court that there is an absence of evidence to support the non-moving party’s
11   case. Celotex Corp., 477 U.S. at 325. If the moving party meets the initial burden, the
12   opposing party must set forth specific facts showing that there is a genuine issue of fact for
13   trial in order to defeat the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
14   (1986). The court must view the evidence in the light most favorable to the nonmoving
15   party and draw all reasonable inferences in that party’s favor. Reeves v. Sanderson
16   Plumbing Prods., 530 U.S. 133, 150-51 (2000).
17          However, the court need not, and will not, “scour the record in search of a genuine
18   issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see also White
19   v. McDonnel-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (the court need not
20   “speculate on which portion of the record the nonmoving party relies, nor is it obliged to
21   wade through and search the entire record for some specific facts that might support the
22   nonmoving party’s claim”). The opposing party must present significant and probative
23   evidence to support its claim or defense. Intel Corp. v. Hartford Accident & Indem. Co.,
24   952 F.2d 1551, 1558 (9th Cir. 1991).         Uncorroborated allegations and “self-serving
25   testimony” will not create a genuine issue of material fact. Villiarimo v. Aloha Island Air,
26   Inc., 281 F.3d 1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. v. Pac Elec. Contractors Ass’n,
27   809 F. 2d 626, 630 (9th Cir. 1987).
28   ORDER – 3
1                                      IV. DISCUSSION
2           Under the principle of sovereign immunity, the United States cannot be sued for
3    damages without its consent. Cominotto v. United States, 802 F.2d 1127, 1129 (9th Cir.
4    1986) (citing United States v. Mitchell, 463 U.S. 206, 212 (1983)). The FTCA waives the
5    government’s sovereign immunity for tort claims arising out of negligent conduct of
6    government employees acting within the scope of their employment. Terbush v. United
7    States, 516 F.3d 1125, 1128 (9th Cir. 2008). Therefore, the government can be sued “under
8    circumstances where the United States, if a private person, would be liable to the claimant
9    in accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §
10   1346(b)(1).   Plaintiff claims that the government is liable under the FTCA for the
11   negligence of Specialist Sean Reeves in causing the accident. Dkt. # 20.
12          Under Washington law, where two cars are traveling in the same direction, the
13   primary duty of avoiding a collision rests with the following driver. Miller v. Cody, 252
14   P.2d 303, 305 (Wash. 1953). In the absence of an emergency or unusual conditions, the
15   following driver is negligent if he runs into the car ahead. Id. Furthermore, the following
16   driver is not necessarily excused even in the event of an emergency: it is his duty to keep
17   such distance from the car ahead and maintain such observation of that car that an
18   emergency stop may be safely made. Id.
19          The government argues that the “emergency doctrine” applies and negates any
20   breach of the duty of care. Dkt. # 17 at 6. The essential element invoking the emergency
21   doctrine is confrontation by a sudden peril requiring an instinctive reaction. Seholm v.
22   Hamilton, 419 P.2d 328, 331 (1966). It applies when a person has been placed in a position
23   of peril and must make an instinctive choice between courses of action after the peril has
24   arisen. See Brown v. Spokane County Fire Prot. Dist. No. 1, 668 P.2d 571, 577 (1983)
25   (citing Sandberg v. Spoelstra, 285 P.2d 564 (Wash. 1955)). “ ‘The doctrine excuses an
26   unfortunate human choice of action that would be subject to criticism as negligent were it
27   not that the party was suddenly faced with a situation which gave him no time to reflect
28   ORDER – 4
1    upon which choice was the best.’ ” Brown, 668 P.2d at 577 (quoting Zook v. Baier, 514
2    P.2d 923 (Wash. App. 1973)).
3           The Court finds no support in the record for Defendant’s position. “Drivers faced
4    with reasonably anticipated risks should be held to an ordinary negligence standard when
5    determining fault.” Kappelman v. Lutz, 217 P.3d 286, 291 n. 13 (Wash. 2009). Here, a
6    pickup truck with a horse trailer stopped in the right lane just over the crest of a hill; a
7    woman stood outside of it signaling to oncoming traffic. It is undisputed that two large
8    vehicles—the lead military vehicle, a Heavy Expanded Mobility Tactical Truck (HEMTT),
9    and Plaintiff’s 88,000-lbs. tractor trailer—came to complete stops before reaching her.
10   Dkt. 19, ¶ 10; Dkt. # 21-1 at 4. Specialist Reeves, who was roughly four car lengths behind
11   Plaintiff, was similarly driving a large military vehicle, a Light Medium Tactical Vehicle
12   (LMTV). Dkt. # 18-2. It is undisputed that Reeves did not see the stopped pickup truck,
13   but saw Plaintiff’s brake lights come on after traffic crested the hill. Dkt. # 21-3 at 8.
14   Reeves admits, however, that he initially did not hit his brakes hard before realizing it was
15   too late to avoid a collision. Id. at 7.
16          These facts do not demonstrate the kind of “sudden emergency” requiring further
17   investigation into whether Reeves acted reasonably under the circumstances. See, e.g.,
18   Ryan v. Westgard, 530 P.2d 687, 693 (Wash. App. 1975) (emergency doctrine instruction
19   appropriate where preceding car swerved out of lane and suddenly exposed the following
20   driver to a slow traveling vehicle); Vanwagenen v. Roy, 587 P.2d 585 (Wash. App. 1978)
21   (finding emergency doctrine applied where vehicle, without signaling, made left turn after
22   proceeding to the right edge of the street and coming to a near complete stop); see also
23   Kappelman v. Lutz, 217 P.3d 286 (Wash. 2009) (no error in giving emergency doctrine
24   instruction where deer entered roadway). From Reeves’s vantage point, roughly four car
25   lengths behind Plaintiff, this was nothing more than a tractor trailer braking and coming to
26   an abrupt stop. Failing to adequately reduce speed in the face of brake lights does not
27   constitute a “helpless peril”. See Schelct v. Sorenson, 533 P.2d 1404, 1407 (Wash. App.
28   ORDER – 5
1    1975) (emergency doctrine inappropriate where defendant failed to reduce speed despite
2    clear evidence of stopped traffic due to an accident). The Court finds the emergency
3    doctrine inapplicable here.
4           The government also contends that Reeves was not negligent because there is no
5    requirement to presume sudden stops or abrupt slowdowns while traveling at the lawful
6    speed limit on the freeway. Dkt. # 17 at 10. The government concludes that because
7    Reeves was traveling at, or below, the speed limit, and at a safe distance behind Plaintiff,
8    he did not commit any affirmative acts of negligence. Id. at 11. This is a misreading of
9    the applicable case law, which says that “[w]hen a driver is traveling at the lawful speed
10   limit in the center lane of a freeway, there is not an absolute requirement to presume that
11   sudden stops or abrupt slowdowns will occur in front of him.” Ryan, 530 P.2d at 287
12   (emphasis added). The Ryan court further clarified that the conditions existing on modern
13   highways, as opposed to other roadways, must be taken into account when considering
14   negligence in rear-end collisions. Id. Here, Reeves was not traveling in the center lane of
15   a freeway so as to warrant the above presumption, nor was this was not a situation where
16   a driver could not have foreseen a sudden stop. See id. (evidence of swerving driver could
17   support finding the colliding driver was not negligent); Grapp v. Peterson, 168 P.2d 687,
18   693 (Wash. App. 1975) (reasonable minds could differ on negligence where another car
19   suddenly cuts off following driver and abruptly stops). Rather, the evidence shows that
20   Reeves was in the right lane, at or around an approaching exit, and had a least 50 meters
21   from when he first saw Plaintiff’s brake lights to when the collision occurred. Under these
22   facts, the Court cannot conclude that Reeves had no reason to anticipate a necessary
23   decrease in speed. See Miller, 252 P.2d at 305; Ritter v. Johnson, 300 P. 518 (Wash. 1931)
24   (following driver liable for negligence after rear-ending vehicle that had stopped suddenly
25   on highway after displaying break lights); cf. Bonica v. Gracis, 524 P.2d 232 (Wash. 1974)
26   (noting freeway entrance ramp as classic example of where abrupt stops should be
27   anticipated). Ultimately, Reeves did not believe that Plaintiff’s tractor trailer could brake
28   ORDER – 6
1    as quickly as it could. Dkt. # 21-3 at 11 (explaining that he would “get on the brakes a
2    little harder initially” now that he knows “a semi can stop as fast as it can”). That, however,
3    is insufficient to deviate from the general rule that a person who collides with another in
4    the rear is liable for negligence as a matter of law. Miller, 252 P.2d at 305. Following
5    Defendant’s logic, any abrupt stop on a roadway would fall under the emergency doctrine.
6    This approach would unduly activate application of the emergency doctrine in ways far
7    beyond would should be construed as a genuine emergency. The Court finds no reason to
8    adopt Defendant’s reasoning and therefore GRANTS Plaintiff’s motion for summary
9    judgment and DENIES Defendant’s motion for summary judgment.
10                                      V. CONCLUSION
11          For the reasons stated above, the Court GRANTS Plaintiff’s motion (Dkt. # 20) and
12   DENIES Defendant’s motion (Dkt. # 17).
13
            DATED this 21st day of May, 2019.
14
15
16
                                                        A
                                                        The Honorable Richard A. Jones
17                                                      United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 7
